          Case 1:20-cv-09408-CM Document 13 Filed 03/05/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DEVORN PARKER,

                             Plaintiff,
                                                                  20-CV-9408 (CM)
                    -against-
                                                                       ORDER
DEPARTMENT OF CORRECTIONS, et al.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated December 17, 2020, the Court dismissed this action for Plaintiff’s failure

to either pay the filing fees or submit an in forma pauperis (IFP) application and prisoner

authorization. The Court entered judgment the same day. On January 19, 2021, that is, thirty-one

days the action under this docket number was closed, Plaintiff gave his second amended

complaint to prison officials for mailing, and the Court received it on January 26, 2021. (ECF 7.)

       As it appeared that Plaintiff intended to proceed with this action, by order dated February

1, 2021, the Court again directed Plaintiff to submit an IFP application and prisoner authorization

and indicated that if he did so within 30 days, the Court would treat his second amended

complaint as a motion to reopen this action. (ECF 8.) But on or about January 28, 2021, Plaintiff

gave to prison officials for mailing a notice of appeal and request for an extension of time to

appeal, and those were entered on the docket on February 3, 2021. (ECF 9, 10.) Thereafter, on

February 17, 2021, Plaintiff filed the IFP application and prisoner authorization in this closed

action. (ECF 11-12.)

       Rule 4(a)(1)(A) of the Federal Rules of Appellate Procedure requires a notice of appeal in

a civil case to be filed within thirty days of entry of judgment. See Fed. R. App. P. 4(a)(1)(A).

The district court may extend the time to file a notice of appeal, however, if a party moves for an
           Case 1:20-cv-09408-CM Document 13 Filed 03/05/21 Page 2 of 3




extension of time within thirty days of the expiration of the time to file notice of appeal, and if

the moving party shows excusable neglect or good cause. See Fed. R. App. P. 4(a)(5)(A).

       Plaintiff filed the motion for an extension of time within thirty days of the expiration of

the time to file a notice of appeal. He alleges that his housing unit was quarantined due to the

COVID-19 pandemic, and he did not receive his mail. (ECF 9.) Plaintiff shows good cause for

failing to timely file the appeal, and the Court grants Plaintiff’s request for an extension of time

to appeal. The Court denies Plaintiff’s request for leave to proceed IFP on appeal, and he may

seek leave from the Court of Appeals to proceed IFP on appeal.

       The filing of a notice of appeal is an event of jurisdictional significance – it confers

jurisdiction on the court of appeals and divests the district court of its control over those aspects

of the case involved in the appeal.” Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58

(1982). Because Plaintiff’s appeal divests this Court of jurisdiction over the action, the Court

cannot reopen this matter while Plaintiff’s appeal of the order of dismissal is pending, even

though Plaintiff has now submitted his IFP application and prisoner authorization. 1

       If the Court regains jurisdiction to act in this matter because Plaintiff (1) withdraws his

appeal in the Second Circuit and (2) notifies this Court within 30 days of this order that he has

done so, the Court will reopen this case, given that Plaintiff has now filed his IFP application and

prisoner authorization. 2




       1
         Even if Plaintiff’s second amended complaint could be construed as a motion to alter or
amend the judgment under Rule 59 of the Federal Rules of Civil Procedure, it was not filed
within 28 days after entry of judgment. It therefore is not covered under Rule 4(a)(4)(A) of the
Federal Rules of Appellate Procedure, which provides that the time to appeal runs from
disposition of a qualifying motion.
       2
        Once the Court reopens this matter, the second amended complaint will be screened
under 28 U.S.C. § 1915(e)(2)(B).

                                                  2
           Case 1:20-cv-09408-CM Document 13 Filed 03/05/21 Page 3 of 3




                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court grants Plaintiff’s motion for an extension of time to appeal (ECF 9) but

denies his motion for leave to proceed IFP on appeal. If, within 30 days of this order, Plaintiff

(1) withdraws his appeal in the Second Circuit and (2) notifies this Court that he has done so, the

Court will reopen this case, given that Plaintiff has now filed his IFP application and prisoner

authorization.

SO ORDERED.

Dated:     March 5, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  3
